Citation Nr: 1302473	
Decision Date: 01/23/13    Archive Date: 01/31/13

DOCKET NO.  10-04 282A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for a left hip condition, to include degenerative joint disease.  

2.  Entitlement to service connection for a left knee condition, to include as due to a left hip condition.

3.  Entitlement to service connection for a low back condition, to include lumbar degenerative disc disease, and to include as due to a left hip condition.  


ATTORNEY FOR THE BOARD

D. Rogers, Associate Counsel





INTRODUCTION

The Veteran served on active duty from July 1974 to July 1977.

These matters are before the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

A review of Virtual VA reveals an Income - Net Worth and Employment Statement, dated in July 2009, that contains information relevant to the claims.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Additional development is required prior to adjudicating the issues on appeal.

The Veteran asserts that his current left hip disability, to include degenerative joint disease, is due to a football-related left hip injury incurred during active military service while stationed at Ft. Lewis from November 1974 to January 1976.  His April 2009 claim for service connection indicates that he received treatment for a left hip injury at the Fort Lewis hospital in or around October and/or November 1975.  He asserts that the clamed low back and left knee conditions are due to the claimed left hip condition.  

The Veteran's report of medical history at the time of his June 1974 enlistment examination shows a reported history of leg cramps and it appears that he initially checked "yes" as to a history of "trick" or locked knee prior to ultimately answering "no" to the same.  The physician's remarks stated that knee symptoms were denied and leg cramps occurred occasionally without disability.  Physical examination of the Veteran's spine and lower extremities at that time was normal.

While stationed in Okinawa, Japan, in November 1976, the Veteran was treated for complaints of left thigh pain that had been on and off since four months prior without history of injury.  Physical examination showed spasm of the left quadriceps femoris and tenderness to palpation over the lateral border of the vastus lateralis and the fascia lata, about mid thigh.  He was treated with muscle relaxers and heat packs and referred to physical therapy for additional treatment with 10 daily ultrasounds and heat packs.  He was also referred to sick call for urinalysis and blood testing as it was not felt that a muscle spasm was a definitive diagnosis.  There is no indication that urinalysis and/or blood test results were abnormal.  His thigh reportedly felt better after 10 treatments with ultrasounds and heat packs and he was discharged from the physical therapy clinic.  

Four days later following a physical fitness examination in November 1976, the Veteran again sought treatment for muscle spasm in his left thigh.  A 5 month history of persistent muscle spasm with spontaneous onset was noted.  Physical examination revealed no apparent abnormality or weakness of the left lower extremity.  Diagnosis at that time was a chronic muscle strain of the left lateral thigh.  The Veteran was referred to physical therapy and placed on a limited T2 physical profile for one month, however, there are no additional treatment records pertaining to any additional physical therapy treatment as alluded to.   

During separation examination in May 1977, the Veteran again reported a history of leg cramps, however, he denied any history of recurrent back pain or "trick" or locked knee.  Physical examination of his spine and lower extremities at that time was normal.  

Initially, it does not appear that any additional development has been undertaken to determine whether there are any outstanding service treatment records pertaining to the alleged football-related left hip injury at Fort Lewis in or around October or November 1975 as alluded to by the Veteran.  Additionally, it does not appear that any additional development has been undertaken to determine whether there are any outstanding service treatment records pertaining to physical therapy or other treatment for a chronic muscle strain of the left thigh while the Veteran was stationed in Okinawa, Japan, as alluded to in a November 1976 service treatment record.  Additional development is warranted to ensure that the Veteran's service treatment records are complete.

The Board also notes that the record contains a handwritten notation when VA treatment records were first obtained from the Houston VA Medical Center indicating that additional VA treatment records dating prior to March 1999 could be obtained from the South East Louisiana VA Medical Center.  Similarly, in his April 2009 claim for service connection, the Veteran reported that he received private treatment for his claimed left hip disability at OHC in Harvey, Louisiana.  There is no indication that the aforementioned VA and private treatment records have been requested.  

The record also shows that the Veteran is in receipt of disability benefits from the Social Security Administration (SSA) due to his claimed left hip condition, however, there is no indication that records associated with a claim for disability benefits have been requested from the SSA.  

Additionally, VA is obliged to provide an examination when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability; the record indicates that the disability or signs and symptoms of disability may be associated with active service; and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002).  

Here, there is evidence that the Veteran experienced a recurrent and chronic condition of his left lower extremity.  In July 2008, x-ray examination of the Veteran's left hip revealed advanced arthritis and degenerative joint disease.  Also, upon undergoing a VA initial primary care evaluation in April 2009, it was noted that the Veteran's left knee and low back pain at that time were likely secondary to his left hip condition.  During a September 2010 VA general medical examination pertaining to a claim for VA pension benefits, there were moderate to severe degenerative changes of the low spine and the left hip was status-post total left hip arthroplasty.  It does not appear that the Veteran's left knee was examined or x-rayed during the September 2010 VA examination and the examiner did not give an opinion as to the likely etiology of the Veteran's low back and left hip conditions.  In light of the forgoing, the Veteran should be scheduled for a VA examination to determine the nature and etiology of any disability of his left hip, left knee, and low back and whether they are related to any incident of his military service.   

Any ongoing medical records should also be obtained.  38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim). 

Accordingly, the case is REMANDED for the following action:

1.  Request that the Veteran provide details pertaining to his claimed football-related left hip injury while stationed at Fort Lewis, Washington, during military service, to specifically include specification of a 2 to 3 month time frame during which he received treatment.  Also request that he provide information as to whether he underwent physical therapy or other treatment for a chronic muscle strain of his left thigh in addition to 10 daily treatments with ultrasounds and heat packs while stationed in Okinawa, Japan, in November 1976.  Using any information received from the Veteran in response, request any sick and/or morning reports pertaining to the Veteran and any treatment received for injury of his left hip and left lower extremity while stationed at Fort Lewis and a muscle strain of his left thigh while stationed in Okinawa, Japan.  

If and only if the Veteran is unresponsive to the above request, the RO/AMC should request any sick and/or morning reports pertaining to the Veteran and any treatment received for injury of his left hip and left lower extremity while stationed at Fort Lewis from October 1975 to January 1976, and pertaining to any physical therapy or other treatment received for muscle spasm and a chronic muscle strain of the left thigh while stationed in Okinawa, Japan, from November 1976 to January 1977.

2.  Request the Veteran's assistance in obtaining any records of pertinent treatment not currently on file pertaining to his claimed left hip, left knee, and low back conditions dating since his discharge from military service in July 1977, to specifically include any treatment records from OHC in Harvey, Louisiana, dating since August 2005 as alluded to in the April 2009 claim for service connection; Dr. NB dating since October 2008, and; Dr. JM dating since July 2008.  The Veteran should be requested to identify any pertinent treatment and provide release forms as needed.

3.  Obtain and associate with the claims file VA treatment records and hospital reports pertaining to the claimed left hip, left knee, and low back conditions, to specifically include treatment records from the South East Louisiana VA Medical Center dating since the Veteran's discharge from service, to include any which have been forwarded to a retired records storage facility, and any ongoing treatment records from the Houston VA Medical Center dating since December 2009.  

Appropriate efforts must be made to obtain all available treatment records.  All attempts to procure records should be documented in the file.  If any records identified by the Veteran cannot be obtained, a notation to that effect should be inserted in the file.  The Veteran is to be notified of unsuccessful efforts in this regard, in order to allow him the opportunity to obtain and submit those records for VA review.

4.  Request from the SSA all records associated with any grant or denial of disability benefits to the Veteran and associate them with the claims file.

5.  If any federal records requested are not located, the RO/AMC must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile.  The RO/AMC must then: (a) notify the Veteran of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claim.  The Veteran must then be given an opportunity to respond.

6.  After the development requested above is completed to the extent possible, schedule the Veteran for appropriate VA examination(s) by an appropriate physician to determine the nature and etiology of any diagnosed left hip, left knee, and low back disability, including but not limited to, any scars, as well as any musculoskeletal, and neurological manifestations.  All indicated tests must be accomplished.  The claims folder, to include any relevant records contained in Virtual VA, and a copy of this REMAND must be made available to the examiner.

The examiner should identify any current left hip, left knee, and low back disability, to specifically include any scars, and/or neurological and musculoskeletal manifestations found on examination, and should express an opinion as to whether it is at least as likely as not (a 50 percent probability or more) that each disability had its onset in service, was aggravated by service, or is otherwise related to any incident of service.  The examiner should note that the Veteran received treatment for muscle spasm and a chronic muscle strain of his left thigh in November 1976, and as of the date of this remand, the alleged football-related injury of the left hip has not been verified.  

If the examiner finds that a left hip condition, to include degenerative joint disease, is related to service, he or she should opine whether it is at least as likely as not (a 50 percent probability or more) that any disability of the low back and/or left knee is caused by or aggravated by the left hip condition.  

Any opinion expressed must be accompanied by a complete rationale.  If the examiner is unable to provide an opinion that fact must be stated and the reasons why an opinion cannot be provided explained.  That is, the examining physician must specifically explain why the causation of any left hip, left knee, and low back disability diagnosed on examination is unknowable.  

7.  After the development requested has been completed, review the examination report to ensure that it is in complete compliance with the directives of this REMAND.  If the report is deficient in any manner, the RO/AMC must implement corrective procedures at once.

8.  The Veteran is to be notified that it is his responsibility to report for the examination and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2012).

9.  Upon completion of the above requested development and any additional development deemed appropriate, readjudicate the claims on appeal.  All applicable laws and regulations should be considered.  If the benefits sought on appeal remain denied, the Veteran and his representative, if any, should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response.  Thereafter, the claims should be returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).

